Order entered July 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00805-CV

                    IN RE GEICO INDEMNITY COMPANY, Relator

                 Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. cc-14-02324-A

                                         ORDER
       Before the Court is relator’s motion to dismiss the petition for writ of mandamus. We

GRANT the motion. Based on the Court’s opinion of this date, we DISMISS the petition for

writ of mandamus. We ORDER each party to bear its own costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE